Johnson, J.
If the defendant appear, the plaintiff must file a declaration ; otherwise upon the return of scire feci, or two successive returns of nihil, he is intitled to sign judgment immediately. 2 Tidds’ Pr. 1040. Com. Dig. Pleader, 3 L. 8, 9. in practice the cases are sometimes placed on the docket, and orders for reviving judgment are made as of course ; but no useful purpose is answered by it, and it is quite unnecessary.
O’Neall, J. and Harper, J. concurred.
Motion to reverse the decision of Mr. Justice Earle, at Lancaster, Spring Term, 1831, refused.